Title: To James Madison from John Lowell, 22 November 1802
From: Lowell, John
To: Madison, James


Letter not found. 22 November 1802, Boston. Acknowledged in Brent to Lowell, 3 Dec. 1802 (DNA: RG 59, DL, vol. 14), as a request for information regarding an error in the account of his late father, Judge John Lowell (see John Lowell to JM, 4 Aug. 1802, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:455 and nn.).
